DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims 1 and 3 recite the limitation “the controller outputs the signal to control a second device which is a measuring device to perform a measurement related to the property of the target object in response to the signal being found acceptable” but said limitation is not supported in the original disclosure. As an example, the Figure 9 summarizes the operation example of the invention, but there is no further disclosure of performing any measurement in response to the signal being acceptable or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.        Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “shifting one or both of the temporal change of the signal recorded in the signal information recording part and the temporal change of the comparison condition stored in the comparison condition storage part in a time axis direction to reduce a deviation in the time axis direction, comparing the signal with the comparison condition by using a temporal change after shifting, determines the signal as acceptable if the signal matches the comparison condition, determines the signal as unacceptable if the signal does not match the comparison condition, and comparing the signal with the comparison condition by using a temporal change after shifting, detect a characteristic portion satisfying the predetermined comparison condition in the waveform of the signal, and detect a time corresponding to the detected characteristic portion as a characteristic time and shift the signal, wherein the predetermined comparison condition is a threshold value that varies with time with respect to the signal, wherein the controller determines an area condition for comparison of the waveform of the signal with the shift, the area condition is a condition indicating the change of the value of the signal is stable, the area condition comprises a start condition indicating a start timing of an area and an end condition indicating an end timing of the area, wherein the condition indicating the change of the value of the signal is stable is difference between a maximum value and a minimum value of the signal 
          In Step 2A, Prong two, the claims additionally recite “a memory recording information indicating a temporal change of a time series signal output from a device,” “a storage apparatus storing information indicating a temporal change of a predetermined comparison condition,” “a first device which is a sensor device for sensing a property of target object,” and “controller” are recited, but said limitations are merely directed to insignificant data collection and storing activity along with a general purpose computer for shifting and processing data, respectively. The claims additionally recite “the controller outputs the signal to control a second device which is a measuring device to perform a measurement related to the property of the target object in response to the signal being found acceptable,” but said limitation is a broad, generic post-solution activity associated with measurement, recited at high level of generality, without specifying in detail as to the kind of second device, property of the target, etc. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate 
          In Step 2B, the claims additionally recite “a memory recording part recording information indicating a temporal change of a time series signal output from a device,” “a storage apparatus storing information indicating a temporal change of a predetermined comparison condition,” a first device which is a sensor device for sensing a property of target object,” and “controller” are recited, but said limitations are also merely directed to data collection and storing activity and general purpose computer for shifting and processing data respectively, that are well-understood, routine and conventional. The claims additionally recite “the controller outputs the signal to control a second device which is a measuring device to perform a measurement related to the property of the target object in response to the signal being found acceptable,” but said limitation is directed to applying the abstract idea in a broad manner recited at high level of generality without “particular end use”, which therefore would not be considered significantly more to transform the claimed invention to patent-eligible application (see Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014), Id., at 1245) and Gottschalk vs Benson, 409 US 63, 175 USPQ 673 (1972), Id., at 674). As such, the claims do not recite any additional elements that provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to 
Response to Arguments
The 101 rejection has been updated as shown above. Previous Examiner’s responses are also all maintained, although not reiterated here. Additionally, note that the primary problem with the claimed invention is that it is generically recited, as it does not further limit the type of apparatus, sensor, signal, measurement being performed, object, etc. Consequently, such generically claimed invention poses a significant pre-emption risk, which is the primary concern of the 101 subject matter eligibility. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen, US Pat No. 5,633,812 stable signal to get accurate measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865